Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed July 12, 2022.
Claims 1 and 5-7 are amended.
Claims 1-8 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin et al. (US Patent No. 6,539,999 B2, herein, Polzin) in view of Nelson et al. (US Patent No. 6,378,763, herein, Nelson).
Regarding claim 1, Polzin discloses a paper tube making apparatus (10 - Fig. 1), comprising: 
a fixed rod (14); 
a paper tape winding mechanism (38) arranged adjacent to the fixed rod, wherein the fixed rod and the paper tape winding mechanism receive a paper tape (44, “layer of paper” – Col. 6, lns 57-59) and then the paper tape winding mechanism is operable to wind the paper tape around the fixed rod to form a paper tube (Col. 5, lns 60-62); 
a glue applying device (30, 32) arranged upstream of the fixed rod and the paper tape winding mechanism (Fig. 1) and is operable to coat a glue (“liquid adhesive” – Col. 8, ln 67) on a surface of the paper tape (Col. 8, ln 65-Col. 9, ln 1); and 
a hot airflow generation unit (27, 28) arranged between the glue applying device and the paper tape winding mechanism (Fig. 1) to generate a hot airflow toward the glue coated on the paper tape (Col. 8, lns 9-65); and 
 a calculation unit (34) operatively coupled in electrical connection with the hot airflow generation unit (Fig. 1), said calculation unit being configured to control a flow rate and a temperature of the hot airflow generated by the hot airflow generation unit by adjusting the flow rate and the temperature of the hot airflow (“in response to control signals from controller 34” – Col. 8lns 14-16 and 36-37).
Polzin does not expressly disclose a length measurement unit arranged upstream of the fixed rod and the paper tape winding mechanism, said length measurement unit is configured  to measure a conveying speed of the paper tape and to output data corresponding to the conveying speed of the paper tape; that the calculation unit is operatively coupled in electrical connection with the length measurement unit, said calculation unit being configured to receive, from said length measurement unit, said data corresponding to the conveying speed of the paper tape and to control a flow rate and a temperature of the hot airflow generated by the hot airflow generation unit by adjusting the flow rate and the temperature of the hot airflow in accordance with said data corresponding to the conveying speed of the paper tape.
Nelson teaches a length measurement unit (“sensors”) arranged upstream of the fixed rod and the paper tape winding mechanism (“attached to the ply reel”), said length measurement unit is configured  to measure a conveying speed of the paper tape (15) and to output data corresponding to the conveying speed of the paper tape (“measure the ply speeds…and communicate this information to the processing unit” – Col. 9, lns 13-14); that the calculation unit is operatively coupled in electrical connection with the length measurement unit (Col. 9, lns 11-15), said calculation unit being configured to receive, from said length measurement unit, said data corresponding to the conveying speed of the paper tape (Col. 9, lns 7-25).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Polzin with the a length measurement unit arranged upstream of the fixed rod and the paper tape winding mechanism, said length measurement unit is configured  to measure a conveying speed of the paper tape and to output data corresponding to the conveying speed of the paper tape; that the calculation unit is operatively coupled in electrical connection with the length measurement unit, said calculation unit being configured to receive, from said length measurement unit, said data corresponding to the conveying speed of the paper tape and to control a flow rate and a temperature of the hot airflow generated by the hot airflow generation unit by adjusting the flow rate and the temperature of the hot airflow in accordance with said data corresponding to the conveying speed of the paper tape as taught by Nelson in order to use the desired amount of paper tape to create the paper tube, therefore, saving materials.
Examiner interprets the controller disclosed by Polzin and the processing unit taught by Nelson to be equivalent.

Regarding claim 2, Polzin in view of Nelson teaches the paper tube making apparatus as recited above, further comprising a cutter (Nelson, 43 – Fig. 5) arranged adjacent to the fixed rod and is operable to cut the paper tube formed on the fixed rod (Nelson, Col. 9, lns 54-55, Fig. 5).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Polzin with a cutter (Nelson, 43 – Fig. 5) arranged adjacent to the fixed rod and is operable to cut the paper tube formed on the fixed rod as taught by Nelson in order to use the desired amount of paper tape to create the paper tube, therefore, saving materials.

Regarding claim 5, Polzin in view of Nelson teaches the paper tube making apparatus as recited above, the paper tube making apparatus as recited above, further comprising at least one transportation roller (“ply reel” – Nelson, Col. 9, ln 12), which is arranged the upstream of the fixed rod and the paper tape winding mechanism (Nelson, Fig. 5) to convey the paper tape to the fixed rod and the paper tape winding mechanism, the length measurement unit (“sensors”) being connected to the transportation roller and being operable to count turns of rotation of the transportation roller in order to determine the conveying speed of the paper tape (Nelson, Col. 9, lns 11-15).
Examiner interprets the sensors taught by Nelson operable to count turns of rotation of the transportation roller since it is attached to the transportation roller and performs the same function as the claimed invention by measuring the ply speeds.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Polzin with at least one transportation roller, which is arranged the upstream of the fixed rod and the paper tape winding mechanism to convey the paper tape to the fixed rod and the paper tape winding mechanism, the length measurement unit being connected to the transportation roller and being operable to count turns of rotation of the transportation roller in order to determine the conveying speed of the paper tape as taught by Nelson in order to use the desired amount of paper tape to create the paper tube, therefore, saving materials.

Regarding claim 6, Polzin in view of Nelson teaches the paper tube making apparatus as recited above, wherein said calculation unit is further configured to calculate the conveying speed of the paper tape according to a conveyed length of the paper tape measured by the length measurement unit (Nelson, Col. 9, lns 17-25).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Polzin so that the calculation unit is further configured to calculate the conveying speed of the paper tape according to a conveyed length of the paper tape measured by the length measurement unit as taught by Nelson in order to use the desired amount of paper tape to create the paper tube, therefore, saving materials.

Regarding claim 7, Polzin in view of Nelson teaches the paper tube making apparatus as recited above, wherein the length measurement unit is arranged an upstream (“attached to the ply reel”) of the glue applying device (Nelson, 35) (Nelson, Col. 9, lns 7-25).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus disclosed by Polzin so that the length measurement unit is arranged an upstream of the glue applying device as taught by Nelson in order to use the desired amount of paper tape to create the paper tube, therefore, saving materials.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin et al. (US Patent No. 6,539,999 B2, herein, Polzin) in view of Nelson et al. (US Patent No. 6,378,763, herein, Nelson) and further in view of Bower et al. (US Patent No. 5,468,207, herein, Bower).
Regarding claim 3, Polzin in view of Nelson teaches the paper tube making apparatus as Polzin above. 
Polzin in view of Nelson does not expressly disclose a drive mechanism coupled to the cutter and is operable to drive the cutter to move along the fixed rod.
Bower teaches a drive mechanism (Fig. 4) coupled to the cutter (46) and is operable to drive the cutter to move along the fixed rod (see arrow 47) (Col. 5, lns 16-19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the apparatus taught by Polzin in view of Nelson with a drive mechanism coupled to the cutter and is operable to drive the cutter to move along the fixed rod as taught by Bower in order to vary the length of the paper tube as desired.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin et al. (US Patent No. 6,539,999 B2, herein, Polzin) in view of Nelson et al. (US Patent No. 6,378,763, herein, Nelson) and further in view of Maddaleni et al. (US Patent No. 7,922,641, herein, Maddaleni).
Regarding claim 4, Polzin in view of Nelson teaches the paper tube making apparatus as recited above, wherein the paper tape winding mechanism comprises a at least one pulley, and a belt, the belt being wound around the pulley, and the fixed rod, wherein the paper tape is located between the belt and the fixed rod (See Polzin, 38 in Fig. 1).
Polzin in view of Nelson does not expressly disclose that the paper tape winding mechanism comprises a supporting base, a driving roller, at least one pulley, and a belt, the driving roller and the pulley being mounted on the supporting base, the belt being wound around the driving roller, the pulley, and the fixed rod, wherein the paper tape is located between the belt and the fixed rod, such that the driving roller, when rotating, drives the belt to wind the paper tape around the fixed rod to form the paper tube.
Maddaleni teaches a paper tape winding mechanism (5) comprises a supporting base (shown in Fig. 1), a driving roller (17), at least one pulley (9), and a belt (7), the driving roller and the pulley being mounted on the supporting base, the belt being wound around the driving roller, the pulley, and the fixed rod (4), wherein the paper tape (S1, S2) is located between the belt and the fixed rod, such that the driving roller, when rotating, drives the belt to wind the paper tape around the fixed rod to form the paper tube (T) (Col. 4, lns 43-53).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the paper tube making apparatus taught by Polzin in view of Nelson so that the paper tape winding mechanism comprises a supporting base, a driving roller, at least one pulley, and a belt, the driving roller and the pulley being mounted on the supporting base, the belt being wound around the driving roller, the pulley, and the fixed rod, wherein the paper tape is located between the belt and the fixed rod, such that the driving roller, when rotating, drives the belt to wind the paper tape around the fixed rod to form the paper tube as taught by Maddaleni in order to further ensure that the paper tape overlaps as desired.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polzin et al. (US Patent No. 6,539,999 B2, herein, Polzin) in view of Nelson et al. (US Patent No. 6,378,763, herein, Nelson) and further in view of Lennon et al. (US Patent No. 5,586,963, herein, Lennon).
Regarding claim 8, Polzin in view of Nelson teaches the paper tube making apparatus as recited above.
Polzin in view of Nelson does not expressly disclose that the glue applying device comprises a glue applying roller and a glue tank, the glue tank receiving and holding the glue, the glue applying roller being arranged in contact with the glue received and held in the glue tank and being operable to coat the glue on the paper tape in contact therewith.
Lennon teaches a glue applying device (14 – Fig. 1) comprises a glue applying roller (44 – Figs. 7) and a glue tank (46), the glue tank receiving and holding the glue (50), the glue applying roller being arranged in contact with the glue received and held in the glue tank and being operable to coat the glue on the paper tape (10) in contact therewith (Col. 8, lns 8-22, Figs. 7-9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the paper tube making apparatus as taught by Polzin in view of Nelson so that the glue applying device comprises a glue tank, the glue tank receiving and holding the glue, the glue applying roller being arranged in contact with the glue received and held in the glue tank and being operable to coat the glue on the paper tape in contact therewith as taught by Lennon in order to continuously apply glue to the paper tape.

Response to Arguments
Applicant’s arguments, see Pages 6-13, filed July 12, 2022, with respect to the rejection(s) of claim(s) 1-8 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).
Examiner interprets the combination of Polzin in view of Nelson to teach the claimed invention. Examiner specifically relies on Polzin to disclose a calculation unit configured to adjust the flow rate and temperature of the hot airflow generation unit. Furthermore, examiner interprets the controller disclosed by Polzin and the processing unit taught by Nelson to be equivalent and therefore, would have been obvious to one of ordinary skill in the art to modify the apparatus of Polzin so that the calculation unit is in electrical connection with both the length measurement unit and the hot airflow generation unit. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744. The examiner can normally be reached M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 28, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731